Citation Nr: 0029978	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-40 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 8, 
1994, for the award of dependency and indemnity compensation 
based on a grant of service connection for the cause of the 
veteran's death.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran had active military service from November 1967 to 
November 1971.  He died on November [redacted], 1988.  His 
decorations included the Vietnam Service Medal and the Combat Action 
Ribbon.  The appellant is his surviving spouse.  

This appeal arises from a March 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that granted dependency and 
indemnity compensation effective from February 8, 1994.  The 
appellant disagreed with the effective date assigned and 
appealed to the Board of Veterans' Appeals (Board).  

In a decision dated March 30, 1998, the Board denied the 
appellant's claim of entitlement to an effective date earlier 
than February 8, 1994, for an award of dependency and 
indemnity compensation.  In April 1998, the appellant filed a 
Motion for Reconsideration of the March 1998 Board decision, 
which was denied in May 1998.  Later in 1998, the appellant 
filed a motion for revision of the March 1998 Board decision 
on the basis of clear and unmistakable error.  In a decision 
dated March 16, 2000, the Board denied her motion.  

In July 2000, the appellant filed a Motion for 
Reconsideration of the March 2000 Board decision denying her 
clear and unmistakable error claim.  In correspondence dated 
in August 2000, the Board informed her that it had been 
determined that the Board would vacate its March 1998 and 
March 2000 decisions and enter a new decision.  She was to be 
provided with a copy of the decision to vacate as soon as it 
was issued.  

In September 2000, the Board entered a decision vacating its 
March 1998 decision.  A separate decision accompanying this 
decision vacates the March 2000 Board decision involving the 
claim of clear and unmistakable error in the March 1998 Board 
decision.  

The matter is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran served in Vietnam during the Vietnam era.  

3.  The veteran died on November [redacted], 1988, as a result 
of lung cancer.  

4.  On December 29, 1988, the appellant filed a claim of 
entitlement to death benefits; although she left blank the 
space indicating that she was claiming that the cause of the 
veteran's death was due to service, the RO treated the claim 
as including a claim for service connection for cause of 
death.  

5.  In June 1989, the RO found that the veteran did not die 
as a result of a service-connected disability and denied the 
appellant's claim for service connection for cause of death.  
Although informed of this determination and of her appellate 
rights, the appellant did not initiate an appeal.  

6.  By a regulation that became effective on June 9, 1994, 
respiratory cancers, including lung cancer, were added to the 
list of diseases for which service connection could be 
established on a presumptive basis due to exposure to 
herbicide agents (Agent Orange).  

7.  A rating decision dated in July 1994 granted service 
connection for the cause of the veteran's death based on 
exposure to Agent Orange in service; the appellant was 
notified of this determination in August 1994 and requested 
to provide information regarding her marital status.  

8.  On February 8, 1995, the appellant filed a statement 
providing the information requested by the RO, which the RO 
treated as a claim to reopen her previously denied claim for 
dependency and indemnity compensation based on a service-
connected cause of death.  

9.  In a decision dated in March 1995, the RO granted 
dependency and indemnity compensation, effective from 
February 8, 1994, with a payment of benefits commencing on 
March 1, 1994.  


CONCLUSION OF LAW

An effective date of December 29, 1988, for the award of 
dependency and indemnity compensation, based on a grant of 
service connection for the cause of the veteran's death due 
to Agent Orange exposure, is warranted.  38 U.S.C.A. §§ 1110, 
1116, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309, 3.400 (1999); Nehmer v. United States Veterans 
Administration, 32 F. Supp.2d 1175 (N.D. Cal. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially contends that the effective date 
for the award of dependency and indemnity compensation should 
be even with the date on which her original claim for VA 
death benefits was received in December 1988.  

Factual Background

The veteran died on November [redacted], 1988.  The cause of 
death, as listed on the Certificate of Death, was lung cancer.  
At the time of his death, service connection was not in effect for 
any disability, and there were no pending claims for service 
connection.  The veteran had combat service in the Republic 
of Vietnam during the Vietnam era.  

On December 29, 1988, the appellant filed an application for 
dependency and indemnity compensation or death pension (VA 
Form 21-534) but made no specific allegation regarding the 
cause of the veteran's death.  The application contained no 
reference to Agent Orange.  

In June 1989, the RO denied the appellant's claim for 
nonservice-connected death pension benefits.  As required by 
law, the RO treated the claim as including one for dependency 
and indemnity compensation but indicated that the evidence 
did not establish that the veteran's death was due to a 
service-connected disability.  See 38 U.S.C.A. § 5101(b)(1) 
(West 1991); 38 C.F.R. § 3.152(b)(1) (1999) (claim by a 
surviving spouse for death pension will be considered to be a 
claim for death compensation or dependency and indemnity 
compensation).  The appellant was notified of the RO's 
determination the same month but did not initiate an appeal.  

In December 1991, the veteran's mother filed a claim of 
entitlement to dependency and indemnity compensation and 
indicated that the appellant was receiving "Agent Orange 
compensation."  

Thereafter, VA amended the provisions of 38 C.F.R. §§ 3.307 
and 3.309 to establish presumptive service connection for 
multiple myeloma and respiratory cancers based on exposure to 
herbicide agents, effective June 9, 1994.  59 Fed. Reg. 
29,723, 29,724 (1994).  The amendment implemented a decision 
by the Secretary of Veterans Affairs under the authority 
granted by the Agent Orange Act of 1991, Pub. L. No. 102-4, 
105 Stat. 11, to provide for presumptive service connection 
for multiple myeloma and respiratory cancers for Vietnam-era 
veterans.  

Based on this liberalizing legislation, the RO reconsidered 
the appellant's claim in July 1994 and granted service 
connection for the cause of the veteran's death.  The RO 
notified the appellant of this decision in August 1994.  
Although entitlement to dependency and indemnity compensation 
had been established, she was informed that she needed to 
submit information concerning her current marital status 
before benefits could be paid.  

In February 1995, the appellant responded to the RO's request 
for information.  Following receipt of this statement, the RO 
approved the appellant's claim for dependency and indemnity 
compensation in March 1995.  The effective date of payment 
was established as March 1, 1994.  See 38 U.S.C.A. § 5111(a) 
(West 1991) (monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective).  However, noting 
that the change in the regulations and the circumstances of 
her claim presented a unique question regarding the date of 
award, the RO informed the appellant in April 1995 that it 
was awaiting an opinion from the VA General Counsel 
concerning the effective date of the award.  

In October 1995, the RO informed the appellant that an 
earlier effective date for the award of dependency and 
indemnity compensation could not be granted.  The RO 
indicated that the General Counsel had determined that there 
must have been either a specific allegation that herbicide 
exposure was a factor in the veteran's death or a denial 
under former 38 C.F.R. § 3.311a, which governed claims based 
on herbicide exposure.  

In her notice of disagreement filed in February 1996, the 
appellant maintained that the award of dependency and 
indemnity compensation should have been made retroactive to 
the date when she filed her original claim for benefits.  She 
stated that she had always believed that the veteran's death 
was related to his tour of duty in Vietnam.  She also 
submitted copies of award decisions from the Agent Orange 
Administration.  Those records show that she received an 
initial award of $2,380.00 through the Agent Orange Payment 
Program and that by a decision of the United States District 
Court for the Eastern District of New York, that sum was 
later raised to $3,400.00.  The court found that there was 
evidence that the veteran had suffered from severe disability 
over a substantial period prior to his death and that it 
could be presumed that he would have been entitled to a 
disability award prior to his death.  

In September 1996, the appellant testified before a hearing 
officer at the RO that she was in a severe state of grief and 
mourning at the time she filed her claim for benefits in 
1988.  She indicated that she was not thinking clearly.  She 
said that her brother-in-law completed the appropriate VA 
form and that she merely signed where she was told.  She 
asserted that she always believed that her husband's death 
was due to his exposure to Agent Orange and that she would 
have made that argument in her claim had she reviewed the VA 
application for benefits.  In support of her argument, she 
noted that she had filed a claim in 1990 for compensation 
from the Agent Orange Payment Program.  The appellant 
asserted that because the law in effect at the time of her 
original claim did not recognize Agent Orange exposure as a 
possible cause of respiratory cancers, she should not be 
penalized for not making a specific claim on that basis at 
that time.  She therefore contended that as her early belief 
regarding the cause of the veteran's death was clearly 
established, she was entitled to retroactive payment of 
benefits effective from the date of receipt of her original 
claim in December 1988.  

In November 1996, the hearing officer denied her claim for an 
earlier effective date.  The hearing officer held that the 
appellant had not alleged at the time she filed her original 
claim for benefits that the veteran had died due to his 
exposure to Agent Orange, nor was it shown that her original 
claim had been denied under the regulation then in effect - 
38 C.F.R. § 3.311a(d).  Accordingly, the hearing officer held 
that there was no basis for the grant of an earlier effective 
date for her award.  

The appellant submitted an additional statement in December 
1996 in which she reiterated the argument she had made at her 
personal hearing.  She included a copy of a discharge summary 
from Martha's Vineyard Hospital dated in September 1988.  The 
summary indicates that the veteran gave a five-week history 
of productive cough, fever, shortness of breath and 
hemoptysis.  Following testing, he was diagnosed with lung 
cancer.  The appellant also enclosed the terminal hospital 
report showing that the veteran died in the hospital of 
metastatic carcinoma of the lung.  The appellant argued that 
the discharge summary established that the veteran died of a 
condition that was associated with his exposure to Agent 
Orange and that he suffered from the disease prior to his 
death.  

Analysis

Generally, the effective date of an award of dependency and 
indemnity compensation based on an original or reopened claim 
shall be fixed in accordance with the facts found but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
However, subject to 38 U.S.C.A. § 5101, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g).  

As noted above, on June 9, 1994, VA amended 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e) to establish presumptive service 
connection for respiratory cancers based on exposure to 
herbicide agents such as Agent Orange.  The amendment 
implemented a decision by the Secretary of VA finding a 
positive association between exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era and the 
subsequent development of respiratory cancers.  See 
VAOPGCPREC 15-95, 60 Fed. Reg. 43,187 (1995).  

It was on the basis of this liberalizing law and regulation 
that the RO, in a rating decision dated in July 1994, granted 
service connection for the cause of the veteran's death.  
Because the date of the liberalizing law permitting a grant 
of service connection for the cause of the veteran's death 
due to exposure to Agent Orange was June 9, 1994, and because 
the appellant did not file her claim to reopen until February 
8, 1995, the effective date of the award of dependency and 
indemnity compensation could not, under ordinary 
circumstances, be earlier than the date the liberalizing law 
took effect.  38 U.S.C.A. § 5110(g); see McCay v. Brown, 9 
Vet. App. 183 (1996).  

However, the appellant's contentions regarding an earlier 
effective date are rooted in actions taken by a United States 
district court and VA in adjudicating claims brought pursuant 
to the case of Nehmer v. United States Veterans' 
Administration, et al., C.A. No. CV-86-6160 (TEH) (N.D. Cal.) 
(May 17, 1991).  See VAOPGCPREC 15-95.  That suit was brought 
against VA by veterans and survivors of Vietnam veterans who 
alleged that VA failed to comply with the provisions of the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 102 Stat. 2725, 2729 
(1984), when it promulgated former 38 C.F.R. § 3.311a (1986), 
which governed claims based on exposure to herbicides 
containing dioxin.  The district court certified a class in 
December 1987, which consisted of  

all current or former service members, or 
their next of kin (a) who are eligible to 
apply to, who will become eligible to 
apply to, or who have an existing claim 
pending before the [VA] for service-
connected disabilities or deaths arising 
from exposure during active-duty service 
to herbicides containing dioxin or (b) 
who have had a claim denied by the VA for 
service-connected disabilities or deaths 
arising from exposure during active-duty 
service to herbicides containing dioxin.  

VAOPGCPREC 15-95, quoting Nehmer v. United States Veterans' 
Administration, 118 F.R.D. 113, 116, 125 (N.D. Cal. 1987) 
(emphasis added).  

In May 1989, the United States district court invalidated a 
portion of the former regulation, holding that the regulation 
was based on an incorrect interpretation of the law.  Nehmer 
v. United States Veterans' Administration, 712 F. Supp. 1404, 
1423 (N.D. Cal. 1989) (Nehmer I).  The district court also 
voided all benefit denials made under the invalidated 
regulation and remanded the matter to VA for further 
proceedings not inconsistent with the court's opinion.  Id.  

In May 1991, the district court approved a Final Stipulation 
and Order agreed to by the parties to the suit.  In relevant 
part, the Stipulation provided that the effective dates of 
awards for claims in which denials of benefits were voided by 
the court in Nehmer would be based on the later of the date 
of receipt of the claim or the date on which disability or 
death occurred, assuming that the disease for which the 
benefit was ultimately granted was the same as that upon 
which the original claim was based.  

The appellant meets the basic eligibility requirements for 
membership in the Nehmer class.  She was the veteran's next 
of kin at the time of the class certification and, 
accordingly, eligibility to apply for benefits at that time 
transferred to her.  However, the precedent opinion of the 
General Counsel held in pertinent part that if it were 
concluded that 

the original dependency and indemnity 
compensation claim of a veteran's 
surviving spouse did not allege that the 
veteran's death resulted from a disease 
which may have been caused by exposure to 
herbicides containing dioxin during the 
veteran's Vietnam-era service in the 
Republic of Vietnam, and was not denied 
under the former 38 C.F.R. § 3.311a(d) 
(1986), which governed claims based on 
herbicide exposure, the claim does not 
fall within the scope of the Final 
Stipulation and Order entered in Nehmer 
v. United States Veterans' 
Administration.  In that case, the 
effective date of a subsequent award of 
dependency and indemnity compensation to 
the surviving spouse following reopening 
of the claim may not be based on the date 
of the original claim.  

VAOPGCPREC 15-95.  

Although precedent opinions of the General Counsel are 
binding on the Board, 38 U.S.C.A. § 7104(c) (West 1991), the 
foregoing interpretation of the General Counsel has been 
declared to be inconsistent with, and in violation of the 
Nehmer I Stipulation and Order because it erroneously denied 
retroactive payment if the claimant did not allege exposure 
to Agent Orange as a factor in the veteran's death or if the 
claim was not expressly denied under the regulation 
invalidated by the Nehmer I court.  See Nehmer v. United 
States Veterans Administration, 32 F. Supp.2d 1175 (N.D. Cal. 
1999) (Nehmer II).  In a memorandum dated in April 1999, the 
General Counsel therefore withdrew the holding quoted above.  

In Nehmer II, the court stated that VA's method of 
identifying decisions voided in Nehmer I was too formalistic.  
The court explained that its intention had been to void 
decisions made under the invalidated regulation where the 
disease upon which that voided decision was based was 
subsequently found to be associated with herbicide exposure.  
The court rejected VA's argument that the only denials 
invalidated were those where the claimants had specifically 
raised the issue of Agent Orange exposure or where VA had 
relied on 38 C.F.R. § 3.311a(d) when denying the claims.  
Nehmer v. United States Veterans Administration, 32 F. 
Supp.2d at 1179-83.  Under Nehmer II, claims are subject to 
the retroactive effective date provisions of the Nehmer I 
Final Stipulation and Order where a claimant sought service 
connection for the cause of death that VA subsequently 
determines is associated with herbicide exposure, regardless 
of whether the claimant or VA had raised the issue of 
exposure to Agent Orange, or an earlier denial specifically 
referred to the invalidated regulation.  

An earlier effective date under the Nehmer I Final 
Stipulation and Order is warranted if a prior claim for death 
benefits was filed by a survivor of a Vietnam veteran and (1) 
the claim was filed and denied between September 25, 1985, 
the effective date of the invalidated regulation, and June 9, 
1994, the date VA completed its action replacing the 
invalidated regulation; or (2) was pending before VA between 
May 3, 1989, the date the court invalidated 38 C.F.R. 
§ 3.311a, and June 9, 1994.  

The following principles thus govern the effective dates of 
awards in cases such as the one now before the Board:  

(a) The veteran must have had one of the 
conditions for which VA has created a 
presumption of service connection under 
the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e); and, 

(b) If the initial claim for service-
connected death benefits was based on one 
of these conditions and was filed on or 
after September 25, 1985, and denied 
prior to June 9, 1994, the effective date 
of entitlement will be the later of the 
date the claim was filed or the date on 
which the qualifying death occurred.  

The appellant in this case filed her claim for service-
connected death benefits on December 29, 1988, the month 
following the death of the veteran from lung cancer.  She is 
therefore entitled under Nehmer II to an effective date 
retroactive to the date her original claim was received.  



ORDER

An effective date of December 29, 1988, for the award of 
dependency and indemnity compensation based on a grant of 
service connection for the cause of the veteran's death is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

